DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 5/24/2022 "Reply" elects without traverse and identifies claims 1-6 and 8-18 as being drawn to Species A.  Accordingly, Examiner has withdrawn claims 7 and 19 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
The 3/30/2022 restriction requirement is proper, is maintained, and is hereby made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-10, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US Pub. No. 2019/0148437).
Regarding claim 1, in FIG. 9, Cheng discloses an image sensing device, comprising: a semiconductor substrate (102, paragraph [0022]) configured to include a photoelectric conversion element (104, paragraph [0022]) that generates photocharges in response to light incident to the photoelectric conversion element; a plurality of microlenses (130, paragraph [0035]) disposed over the semiconductor substrate and configured to allow the incident light to converge upon the photoelectric conversion element; and a polarization structure (610, paragraph [0052]) disposed between the semiconductor substrate and the microlenses and configured to transmit light of a polarization oriented in a specific direction to the photoelectric conversion element, wherein the polarization structure includes one or more air layers (paragraph [0052]).
Regarding claim 2, in FIG. 9, Cheng discloses that the polarization structure has a grid shape (spaced parallel grating elements, see also, abstract) that defines a slit region through which a portion of the incident light passes.
Regarding claim 8, in FIG. 9, Cheng discloses that the polarization structure further includes a capping material (130 or 114 “caps” the air layer) formed to cover the one or more air layers.
Regarding claim 9, in FIG. 9, Cheng discloses that the capping material is formed to extend to one or more slit regions defined by the polarization structure (capping material 130 is adjacent to the slit regions).
Regarding claim 10, in FIG. 9, Cheng discloses that the polarization structure further includes: a metal layer (122, paragraph [0031]) disposed under (horizontally adjacent to the air layer in the figure) the one or more air layers.
Regarding claim 12, in FIGs. 9 and 10, Cheng discloses an image sensing device comprising: a pixel array in which a plurality of unit pixels are arranged in a first direction and a second direction perpendicular to the first direction and configured to output a pixel signal corresponding to photocharges generated in response to incident light, wherein the pixel array includes: a photoelectric conversion element (104) configured to generate the photocharges in response to the incident light; and a polarization structure (610) disposed over the photoelectric conversion element, and configured to transmit a polarized light oriented in a specific direction among the incident light to the photoelectric conversion element, wherein the polarization structure includes one or more air layers (paragraph [0052]).
Regarding claim 13, in FIG. 9, Cheng discloses that the polarization structure further includes a capping material (130 or 114 “caps” the air layer) formed to cover the one or more air layers.
Regarding claim 14, in FIG. 9, Cheng discloses that the polarization structure further includes: a metal layer (122, paragraph [0031]) disposed between the one or more air layers and a substrate (a straight line can be drawn between the air layer and the substrate that passes through 122).
Regarding claim 15, in FIG. 9, Cheng discloses that the polarization structure has a grid shape (spaced parallel grating elements, see also, abstract) that defines a slit region through which a portion of the incident light passes.
Allowable Subject Matter
Claims 3-6, 11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896